Title: From George Washington to Major General Israel Putnam, 8 June 1777
From: Washington, George
To: Putnam, Israel

 

Dear Sir
Head Quarters Middle Brook 8th June 1777

The accounts you give me of the distress of the Massachusets Troops for cloathing surprize me a good deal, as I was always taught to beleive that they had an abundance in that State. I have wrote to the Cloathier Genl to know the Reason of it. In the mean time, that the men may not suffer, I desire you will stop a parcel of Hunting Shirts, Over alls, Waistcoats, shoes and shirts that are coming on and supply those that are in most want of them, appointing a careful person to take an account of the Quantity and to whom delivered. I have directed the Cloathier General to send up a deputy to take the account from you, and to endeavour to procure what further is necessary—All our accounts for several days past agree that the Enemy are preparing to make a considerable embarkation of Horse and Foot, and by the Quantity of Water, Hay and provision of other kind it should seem that they are going out to sea. But tho’ this is the appearance, I beg you to keep a good look out lest they make a sudden turn towards you. I am &c.
